Opinion issued April 2, 2019




                                     In The

                               Court of Appeals
                                     For The

                         First District of Texas
                            ————————————
                               NO. 01-18-01076-CR
                           ———————————
                      MARCUS ROBINSON, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1578086


                         MEMORANDUM OPINION

      Appellant, Marcus Robinson, pleaded guilty to the felony offense of

aggravated assault with a deadly weapon.1 The trial court found appellant guilty,



1
      See TEX. PENAL CODE § 22.02.
and, in accordance with the terms of appellant’s plea bargain agreement with the

State, sentenced appellant to twelve years in prison. Appellant filed a pro se notice

of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02; TEX. R. APP. P.

25.2(a)(2). An appeal must be dismissed if a certification showing that the defendant

has the right of appeal has not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because appellant has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.




                                            2
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3